Exhibit TD Bank Financial Group Finalizes Size of Common Share Offering TORONTO, Dec. 2, 2008 - The Toronto-Dominion Bank (TD Bank Financial Group or TDBFG) today announced that a syndicate of underwriters led by TD Securities Inc. has exercised the over-allotment option to purchase an additional 4.5 million common shares. This brings the total issue announced on November 24, 2008, and expected to close December 5, 2008, to 35 million shares and gross proceeds raised under the offering to $1.4 billion. The common shares will be issued by way of a prospectus supplement that will be filed with securities regulatory authorities in Canada under TDBFG's September 29, 2008 base shelf prospectus.
